Citation Nr: 1826395	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for anterior cruciate tear, status post reconstruction, left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel

INTRODUCTION

The Veteran served from September 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board acknowledges the receipt of May 9, 2017 correspondence from the Veteran withdrawing his appeal for evaluation of anterior cruciate tear, status post reconstruction, left knee.  However, the Veteran called only two days later to cancel his request to withdrawal his appeal.  Therefore, in order to prevent any potential prejudice, the Board will continue to adjudicate the appeal.  

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is no longer before the Board, as the issue was granted by the RO in a January 2018 rating decision, and the Veteran did not appeal that decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2018, the RO increased the Veteran's anterior cruciate tear, status post-reconstruction, left knee rating to 10 percent, effective January 25, 2018.  However, the RO did not issue a supplemental statement of the case (SSOC) with consideration of the evidence.  Furthermore, new evidence, including treatment records from 2014-2018 and a VA examination, has been received since the most recent July 2014 statement of the case.  Therefore, as the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304 (c). 


Accordingly, the case is REMANDED for the following action:

The AOJ should undertake any additional action it deems necessary, in order to properly adjudicate and determine if the Veteran is entitled to an increased rating for anterior cruciate tear, status post reconstruction, left knee.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




